Citation Nr: 9933615
Decision Date: 10/12/99	Archive Date: 12/06/99

DOCKET NO. 95-37 008               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUES

1. Entitlement to an increased evaluation for the residuals of a
compression fracture of the T-12 vertebral body, currently
evaluated as 10 percent disabling.

2. Entitlement to a compensable evaluation for tinea pedis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to June 1995.

This matter is currently before the Board of Veterans' Appeals
(Board) on appeal from an August 1995 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco,
Texas.

FINDINGS OF FACT

1. All available, relevant evidence necessary for an equitable
disposition of the veteran's appeal has been obtained by the RO.

2. The veteran's service-connected residuals of a compression
fracture of the T-12 vertebral body are manifested by moderate
limitation of motion of the thoracic spine and demonstrable
deformity of the vertebral body.

3. The veteran's tinea pedis is currently asymptomatic.

CONCLUSION OF LAW

1. The schedular criteria for a 20 percent rating for residuals of
a compression fracture of the T-12 vertebral body have been met,
with 10 percent for limitation of motion and an additional 10
percent for demonstrable deformity of the vertebral body. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.71a, Diagnostic Codes
5285, 5291 (1998).

2 -

2. The schedular criteria for a compensable evaluation for tinea
pedis have not been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. Part 4, 4.3, Diagnostic Code 7813 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records indicate that the veteran sustained a
compression fracture of the T-12 vertebral body in a motorcycle
accident in August 1986. He received treatment for recurrent
complaints of back pain and tinea pedis throughout service.

In March 1995, the veteran reported that his back pain "bother[ed]
him a couple of times a year," and indicated that it quickly
resolved after using Motrin or Valium. He denied arm or leg
weakness, but stated that he had experienced these symptoms in the
past. Physical examination showed a full range of motion, and mild
tenderness of the T-12 area. The final assessment indicated a
history of a T-12 fracture, with spasm and mild strain.

At the separation examination in April 1995, the veteran gave a
history of severe back pain since the August 1986 motor vehicle
accident, with blisters and "fungus" on the bottom of his feet
during hot weather. Chronic back pain was diagnosed.

At a VA examination in May 1995, the veteran noted complaints of
chronic fungus affecting the bottom of both feet. Objective
findings included dry, cracking skin over the sole of his left foot
with no redness, edema or open sores. The veteran's right foot was
asymptomatic. Tinea pedis was diagnosed.

Based on these medical findings, an August 1995 rating decision
granted service connection for residuals of a compression fracture
of the T-12 vertebral body and

-3-

tinea pedis. A noncompensable evaluation was assigned for each
disability. Later that month, the veteran filed a notice of
disagreement (NOD) with the evaluations assigned for these
disabilities. Submitted at this time was a medical record revealing
follow-up treatment for bilateral "foot fungus." The RO continued
the noncompensable evaluation of the veteran's service-connected
tinea pedis in August 1995. The veteran submitted a substantive
appeal (Form 1-9) the following month, perfecting his appeal.

A November 1995 VA outpatient treatment record notes a history of
recurrent bouts of low back pain, with the most.recent episode
lasting one week. The veteran related that these episodes occur
spontaneously, and indicated that he did not know what triggered
them. He reported experiencing three to four episodes of back pain
per year since sustaining the compression fracture in 1986.
Recurrent lumbar strain was diagnosed.

In a VA examination in November 1995, the veteran reported that
while riding his motorcycle in August 1986, he struck an automobile
and was thrown to the pavement. X-rays of the spine did not show a
fracture. However, the veteran's back pain increased in severity.
It was indicated that a subsequent bone scan revealed a compression
fracture of the T-12 vertebra. Current complaints included daily
back pain, which varied in severity. He reported experiencing
severe episodes of low back pain approximately 12 times per year
since 1986, and indicated that these episodes caused his legs to
give way, causing him to fall.

Physical examination showed that standing upright caused
considerable hyperlordosis of the lumbosacral spine. There was no
fixed deformity. The musculature of the back was noted to be soft
with no muscle spasms. There was tenderness over the spinous
processes of S1, L5, L4 and L3, with no tenderness over the T-12
area. Forward flexion was to 75 degrees, backward extension was to
15 degrees, left lateral flexion was to 30 degrees, rotation to the
left was to 30 degrees and was painful, and rotation to the right
was to 45 degrees. X-rays of the thoracic spine showed mild
anterior wedging of the T-12 vertebra, compatible with remote
trauma. The final assessment indicated a chronic lumbosacral
sprain.

- 4 - 

During a VA dermatology examination later that month, the veteran
gave a five year history of periodic "foot fungus," with itching
and blisters on the soles of both feet. He reported experiencing
this symptomatology two to three times a year, and explained that
it is worse in the summer. A physical examination revealed clear
feet, nails, and web spaces. No pathology was noted.

In January 1996, the RO granted a 10 percent evaluation for the
veteran's service-connected residuals of a compression fracture of
the T-12 vertebral body, and continued the noncompensable
evaluation for the tinea pedis.

A January 1996 VA outpatient treatment record notes a five-year
history of recurrent dermatosis of both plantar surfaces. The
veteran indicated that the condition waxes and wanes. It also
increases with sweating of the feet. Physical examination revealed
three small subcutaneous vesicles on the sole of the right foot.
The soles were moist, and the web spaces were clear. The final
impression was dyshidrotic dermatitis; and hyperhidrosis.

In a VA examination in December 1996, the veteran reported
experiencing painful blisters on the sole of both feet two to three
times a year. It was indicated that the blisters were more severe
in the summer. He related that they "come up and pop and spread all
over the sole," and that the soles subsequently develop painful
"cracks." Both feet and web spaces were noted to be clear on
physical examination. Tinea pedis was diagnosed.

Complaints of pain from the neck to the low back area were noted on
VA examination of the spine in January 1997. The veteran reported
that the pain occurred almost every day, and lasted most of the
day. He experienced pain between his shoulder blades three to four
times a month, and effectively treated the pain with Valium,
Flexeril, jogging and daily exercises. The veteran related that the
pain radiated up and down his thoracic spine, and occasionally felt
as if he was "having a heart attack." He denied paresthesias in the
upper extremities. There was a full range of painless motion of the
spine on physical examination. While there

- 5 -

was no tenderness in the trapezium muscles, the spinous process of
the T-5 vertebra was tender to pressure. The diagnostic impression
noted anterior compression of D-12 (T-12), and minimal
spondylarthrosis.

In a July 1997 VA examination, the veteran reported experiencing
pain over the entire spine, but primarily in the lumbar and
thoracic regions. He related that he "live[d] with the pain
constantly," and experienced monthly flare-ups lasting
approximately 24 hours. On examination, the spine was noted to be
straight and nontender. There was no paraspinal atrophy, and no
paraspinal spasms. Spine flexion was to 80 degrees, extension was
to 25 degrees, left lateral flexion was to 10 degrees, and right
lateral flexion was to 20 degrees. Range of motion was not limited
by pain, fatigue, weakness or lack of endurance. The pertinent
diagnosis was mild T-12 compression fracture allegedly status-post
motorcycle accident with some complaints of low back pain. The
examiner opined that the veteran's low back pain was not clinically
significant, and was not causing any of his "vague, nonradicular
arm and leg pains." Pictures showing the veteran's feet, and the
range of motion of his spine were submitted with the examination
report.

During the August 1997 Travel Board hearing, the veteran testified
that he received treatment for his back disability from the VA
Medical Center (VAMC), and was using Flexeril and Valium.
Transcript (T.) at 2-3 and 10. He reported difficulty with standing
for any extended length of time, and indicated that after standing
for approximately 45 minutes he needed to sit down for 10 to 15
minutes. T. at 3. He explained that he was employed as a high
school special education teacher, which required him to stand for
eight 50-minute periods per day. T. at 3. This standing reportedly
caused pain in his back and legs, as well as periodic spasms
radiating from between his shoulder blades up through his neck. T.
at 3-4. He reported difficulty sleeping at night due to "pressure
on [his] rib cage and in the middle of [his] back," which makes it
difficult to breath. T. at 4.

The veteran stated that his medication causes him to become groggy,
tired, and unable to fully concentrate. T. at 5. He related that he
lays down for approximately one and one half-hours after getting
home from work, and indicated that it is "quite

6 -

painful" to complete chores after awaking from these naps. T. at 5.
He uses a riding lawn mower to mow approximately one acre of grass
around his house, but needs to take a couple of breaks due to pain
caused by the vibration of the machine and leaning over the
steering wheel. T. at 5. While driving his automobile, he leans to
one side due to pain in the center of his back, and he experiences
"discomfort" in his legs after sitting for an extended period of
time. T. at 6.

The veteran served as a truck driver in the military, and wished to
become an interstate truck driver following his discharge from
service. T. at 6. He drove a truck for the first three months
following his separation from service, but was unable to continue
this employment due to the pain caused by "sitting in one position
constantly." T. at 7. The veteran was currently entering his third
year of employment as a teacher. T. at 7. He missed three days from
work because of his back disability the first year, and five days
the second year. T. at 7-9.

The veteran testified that his back pain flares-up without warning,
and is completely debilitating. T. at 9. He reportedly experienced
a flare-up of back pain one week prior to the hearing. T. at I 1.
Although he did not wear a back brace on the day of the hearing, he
related that he periodically wears one, and that it provides relief
from his back pain. T. at 11. In addition, he performs back
exercises every afternoon, which provides short-term relief. T. at
11. The veteran stated that his back disability had increased in
severity since his discharge from service in 1995, and explained
that his back pain is particularly bad at night. T. at 13

With regard to his service-connected skin disorder, the veteran
stated that his feet "bubble up into blisters" on the bottom and
sides of his feet. T. at 7. After applying prescription medication,
the blisters reportedly dry up, crack and bleed, making it
difficult to walk. T. at 7-8. He noted that his skin disorder
"flares up severely in the summertime." T. at 8. The veteran
testified that he experienced at least five or six flare-ups over
the previous year. T. at 13-14. He reported that he uses powders
and ointment on his feet daily and during flare-ups used a
prescribed ointment and changed his socks twice a day. T. at 14.

- 7 -

A September 1997 private medical record notes no real pain to
palpation of any particular point of the back on physical
examination. Straight leg raising was negative. While the veteran
was able to bend forward, he lacked approximately six inches from
touching the floor. The veteran related that he could bend further,
but that this would cause pain. Mild pain was noted with extension
and lateral movement. An X-ray study showed the old compression
fracture at the T-12 vertebral body. The diagnostic impression was
chronic thoracolumbar back pain with a history of compression
fracture at the T-12 vertebral body and questionable" myofascial
pain.

On VA examination in October 1997, the veteran reported
experiencing low back pain "almost every day," and monthly flare-
ups of back pain lasting two to three days. The veteran related
that he was unable to work during these flare-ups, and indicated
that he missed 10 days of work due to back pain the previous year,
and four days one year earlier. He reported that his back pain
increased in severity over the previous year. On physical
examination, the veteran stood upright with a considerable increase
in his lumbar lordosis. Forward flexion was to 60 degrees, backward
extension was to 15 degrees, left lateral flexion was to 30
degrees, right ,lateral flexion was to 20, rotation to the left was
to 30 degrees, and rotation to the right was to 30 degrees. The
veteran reported pain when exceeding these ranges. The final
assessment was chronic lumbosacral strain and a status post
compression fracture of the T-12 vertebral body. The examiner
commented that the veteran's back pain was caused by both the T- 12
fracture aftermath, and the chronic lumbosacral strain.

During a May 1998 VA neurological examination, the veteran reported
numbness, tingling and weakness in both upper and lower
extremities. He noted numbness and tingling radiating from his neck
to "all of the fingers on both hands," and from the low back to his
knees. The diagnostic assessment was bilateral upper extremity
radiculopathy and weakness with no evidence of neuropathy,
bilateral lower extremity radiculopathy and weakness with no
evidence of neuropathy, degenerative joint disease of the cervical
spine, chronic thoracic strain with a status post T-12 vertebral
compression fracture; and chronic lumbar strain. The examiner

- 8 -

commented that the veteran's upper and lower extremity
radiculopathy and weakness were not related to his T-12 vertebral
compression fracture.

On VA orthopedic examination in May 1998, the veteran reported a
constant, dull ache in his thoracic spine with intermittent
episodes of severe pain at least once a week. He related that while
he is not bedridden during these episodes, he is unable to work.
The veteran indicated that his physical activity is limited due to
his service-connected back disability. He rated the pain associated
with the severe episodes as a 10 on a 10-point scale, and described
the constant, dull ache in his upper back as a 5 on a 10-point
scale. Chronic thoracic strain with a status post T-12 vertebral
compression fracture was diagnosed.

An August 1998 VA examination report notes increased numbness of
the low back region, extending distally into the left leg. The
veteran reported that the duration of his low back pain had
increased, and that his walking was limited to approximately one
mile, or 45 minutes. In addition, he experienced great low back
pain rising from a sitting position. On physical examination, the
veteran stood upright with an increased lumbar lordosis. There was
no visible atrophy of the lower extremities. Forward flexion was to
75 degrees, and to 45 degrees with pain. Left lateral flexion was
to 30 degrees, and right lateral flexion was to 15 degrees with
pain. Extension was to 30 degrees with pain. An EMG of the
lumbosacral spine showed no disuse atrophy, good muscle mass, and
sensory examination was intact bilaterally. There was no evidence
of peripheral neuropathy or lumbosacral radiculopathy.

An August 1998 VA skin examination report notes that the veteran
experienced "blistering and swelling" of the soles of both feet
during the summer of 1980. According to the veteran, the dermatosis
was very itchy, and when the blisters rupture they reportedly leave
dry, painful cracks of the bottom of the feet. The veteran related
that his skin disorder has improved since his discharge from
service because he "takes better care of his feet," and is no
longer subject to "prolonged military maneuvers." The veteran
maintained that his service-connected tinea pedis waxes and wanes,
and is "persistent and constant even though it is not as bad." The
condition was noted to be worse in the summer, and is aggravated by
sweating. The

- 9 - 

veteran opined that his job as a teacher aggravates the skin
disorder because he is required to "stand all day." He used Mycelex
cream, and Desonide, a cortisone cream. Symptoms were noted to
include itching, blisters, and cracking and fissuring at the
blister sites on the soles of both feet. Physical examination of
the feet revealed no evidence of any skin pathology, and no
dermatitis was present. While the feet were mildly moist, there was
no ulceration; exfoliation or crusting. The diagnostic impression
was dyshidrotic dermatitis, controlled; dermatophytosis by history
and previous military recordings in the medical record; and
hyperhidrosis of the feet, mild.

Analysis

Initially, the undersigned finds that the veteran's claims are well
grounded within the meaning of 38 U.S.C.A. 5107(a) (West 1991), in
that his allegations as to the severity of his service-connected
disabilities are plausible. See Proscelle v. Derwinski, 2 Vet. App.
629 (1993).

Disability evaluations are determined by the application of the VA
Schedule for Rating Disabilities (Rating Schedule). The percentage
ratings contained in the Rating Schedule represent, as far as can
be practicably determined, the average impairment in earning
capacity resulting from.diseases and injuries incurred or
aggravated during military service and their residual conditions in
civil occupations. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1
(1998).

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Although a rating specialist
is directed to review the recorded history of a disability in order
to make a more accurate evaluation, the regulations do not give
past medical reports precedence over current findings. See 38
C.F.R. 4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the

- 10-

criteria required for that rating. Otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7.

In general, all disabilities, including those arising from a single
disease entity, are rated separately, and all disability ratings
are then combined in accordance with 38 C.F.R. 4.25. However, the
evaluation of the same "disability" or the same "manifestations"
under various diagnoses is prohibited. 38 C.F.R. 4.14. The United
States Court of Appeals for Veterans Claims (Court) has held that
a claimant may not be compensated twice for the same symptomatology
as "such a result would overcompensate the claimant for the actual
impairment of his earning capacity." Brady v. Brown, 4 Vet. App.
203, 206 (1993). This would result in pyramiding, contrary to the
provisions of 38 C.F.R. 4.14. The Court has acknowledged, however,
that when a veteran has separate and distinct manifestations
attributable to the same injury, he should be compensated under
different diagnostic codes. Esteban v. Brown, 6 Vet. App. 259
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Residuals of a compression fracture of the T-12 vertebral body

Disability of the musculoskeletal system is primarily the
inability, due to drainage or inflammation in parts of the system,
to perform normal working movements of the body with normal
excursion, strength, speed, coordination and endurance. Functional
loss may be due to pain supported by adequate pathology and
evidenced by visible behavior of the claimant undertaking the
motion. 38 C.F.R. 4.40.

The factors of disability affecting joints are reduction of normal
excursion of movements in different planes, weakened movement,
excess fatigability, swelling and pain on movement. 38 C.F.R. 4.45
(1998).

The Court has held that functional loss, supported by adequate
pathology and evidenced by visible behavior of the veteran
undertaking the motion, is recognized as resulting in disability.
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 4.10, 4.40, 4.45
(1998). 

In this case, the RO has assigned a 10 percent rating for the
veteran's residuals of a compression fracture of the T-12 vertebral
body under Diagnostic Code 5285 (1998). Residuals of a fracture of
a vertebra are to be rated 60 percent when there is no cord
involvement but there is abnormal mobility requiring a neck brace
(jury mast); in other cases the condition is to be rated in
accordance with definite limited motion or muscle spasm, adding 10
percent for demonstrable deformity of vertebral body. 38 C.F.R.
4.71a, Diagnostic Code 5285 (1998).

Diagnostic Code 5291 provides the rating criteria for evaluation of
a spinal injury based on limitation of motion of the dorsal spine.
When limitation of motion is slight, a non-compensable disability
evaluation is warranted. When limitation of motion of the dorsal
spine is moderate or severe, a 10 percent disability evaluation is
warranted. 38 C.F.R. 4.71a, Diagnostic Code 5291 (1998).

As noted on the VA examination in November 1995, X-rays showed mild
anterior wedging of the T-12 vertebra. Chronic thoracic strain
because of the T-12 vertebral compression fracture was diagnosed on
VA examination in May 1998, and moderate limitation of motion of
the thoracic spine was demonstrated during the August 1998 VA
examination. Further, recent medical records note chronic mid back
pain.

Impairment from the veteran's residuals of a compression fracture
of the T-12 vertebral body clearly does not meet the criteria for
a 60 percent rating under Diagnostic Code 5285. Accordingly, the
condition is to be rated based on limitation of motion. The
evidence suggests the veteran has moderate limitation of motion of
the thoracic spine, especially when the effects of pain are
considered (38 C.F.R. 4.40, 4.45; DeLuca, supra), and thus a 10
percent rating may be assigned under Diagnostic Code 5291. The
Board notes that even if there was severe limitation of motion of
the thoracic spine, such a finding would also be rated 10 percent.
In addition, the evidence shows demonstrable deformity of thoracic
vertebral body, and thus an additional 10 percent is to be added
pursuant to Diagnostic Code 5285.

- 12 -

The Board finds that it is appropriate to evaluated the veteran's
service-connected thoracic spine disability under both Diagnostic
Codes 5291 and 5285. The Board further finds that, under the
specific circumstances of this case, combining a 10 percent
evaluation for moderate limitation of motion of the thoracic spine
under Diagnostic Code 5291 with a 10 percent evaluation for
deformity of thoracic vertebral body, a 20 percent evaluation for
the thoracic spine disability is appropriate. In making this
determination, the Board has considered the veteran's frequent
complaints of pain, as well as DeLuca v. Brown, supra. The Board
emphasizes that even if there was severe limitation of motion of
the thoracic spine, a 10 percent evaluation would still be assigned
under Diagnostic Code 5291.

While the record in this case notes current complaints of neck
pain, and shows post- service treatment for chronic lumbosacral
strain, and upper and lower extremity radiculopathy, the record is
devoid of competent medical evidence establishing the existence of
a nexus between these disabilities and an injury or disease in
service, or the veteran's service-connected residuals of a T-12
compression fracture. In fact, the examiner who performed the May
1998 VA neurological examination specifically found that the
veteran's upper and lower extremity radiculopathy was not related
to his service-connected back disability. As the sole service-
connected back disability is the veteran's residuals of a
compression fracture of the T-12 vertebral body, the Board's
consideration is limited to that issue.

After careful consideration of the evidence of record, the Board is
of the opinion that a 20 percent evaluation appropriately reflects
the current degree of functional impairment objectively
demonstrated. There is no other or additional applicable diagnostic
code which warrant an increased or additional evaluation in excess
of the combined 20 percent evaluation for thoracic spine
disability. The benefit-of-the- doubt rule has been applied in
reaching this decision. 38 U.S.C.A. 5107(b).

For all the reasons cited herein, the Board finds that the evidence
does not raise a question as to which of two evaluations shall be
applied under any of the applicable diagnostic codes because the
disability picture does not more nearly approximate the criteria
required for a higher rating. 38 C.F.R. 4.7.

- 13 -

Tinea pedis

The veteran's service-connected skin disorder has been evaluated as
noncompensably disabling under Diagnostic Code 7813. Pursuant to 38
C.F.R. 4.118, Diagnostic Code 7813 is rated according to the
criteria for eczema, Diagnostic Code 7806, dependent upon location,
extent, and repugnant or otherwise disabling character of
manifestations. This section provides a noncompensable rating for
symptoms including slight, if any, exfoliation, exudation or
itching, if on a nonexposed surface or small area. With
exfoliation, exudation or itching on an exposed or extensive
surface, a 10 percent evaluation is warranted. A 30 percent
evaluation is only available upon a showing of constant exudation
or itching, extensive lesions, or marked disfigurement. A 50
percent evaluation for eczema requires ulceration or extensive
exfoliation or crusting, and systemic or nervous manifestations, or
exceptionally repugnant.

A review of the medical evidence of record reveals that the
veteran's service- connected skin disorder is currently
asymptomatic. The Board notes that during the August 1998 VA
examination, the veteran reported that he experienced blistering
and swelling of both feet during the summer of 1980, and that his
service-connected skin disorder is more severe in the summer. He
further related that while his tinea pedis has improved since his
separation from service, it still waxes and wanes, and is
"persistent and constant even though it is not as bad." However,
the evidence does not indicate that the veteran's tinea pedis
causes exfoliation, exudation or itching on an exposed or extensive
surface to warrant a 10 percent rating. In fact, there was no
evidence of any skin pathology on physical examination in August
1998. As such, the veteran's symptomatology most closely
approximates the level of severity contemplated by a noncompensable
disability rating.

The Board notes that the adjudication principles to be applied in
cases involving skin disorders with active stages, established in
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) and Bowers v.
Derwinski, 2 Vet. App. 675, 676-77 (1992), require that VA attempt
to secure an examination during an active stage of the disorder. In

- 14 -

this context, the Board notes that the veteran has reported that
although his service-connected skin disorder is "persistent and
constant," it is most severe during summer months. However, four VA
skin examinations, including examinations in May 1995 and August
1998, have failed to show more than slight symptoms. In fact, the
recent August 1998 VA examination revealed no skin pathology.
Consequently, the Board is satisfied that the duty to assist the
veteran in the development of his claim has been satisfied.

The Board notes that in addition to that noted specifically above,
application of other potentially applicable provisions of 38 C.F.R.
Parts 3 and 4 have been considered. Schafrath v. Derwinski, 1 Vet.
App. 589 (1991). In light of the evidence discussed above, however,
the Board concludes that the veteran's overall impairment
associated with his service-connected skin disorder is
appropriately rated as noncompensably disabling under Diagnostic
Code 7813. A higher rating under a different diagnostic code is not
indicated. Lastly, the Board points out that in view of the
findings discussed above, there is no question as to which of two
evaluations shall be applied. The provisions of 38 C.F.R. 4.7,
therefore, are not for application.

In deciding all of the veteran's claims, the Board has considered
the Court's recent determination in Fenderson v. West, 12 Vet. App.
II 9 (1999) and whether he is entitled to an increased evaluation
for separate periods based on the facts found during the appeal
period. In Fenderson, the Court held that evidence to be considered
in the appeal of an initial assignment of a rating disability was
not limited to that reflecting the then current severity of the
disorder. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In
that decision, the Court also discussed the concept of the
"staging" of ratings, finding that, in cases where an initially
assigned disability evaluation has been disagreed with, it was
possible for a veteran to be awarded separate percentage
evaluations for separate periods based on the facts found during
the appeal period. Fenderson, 12 Vet. App. at 126. See also
Francisco, 7 Vet. App. at 58 (where entitlement to compensation has
already been established and an increase in the disability rating
is at issue, the present level of disability is of primary
concern).

- 15 -

The Board finds that the evidence supports the conclusion that
there was no actual variance in the severity of the veteran's
service-connected disabilities during the appeal period.
Accordingly, the Board does not find evidence that the veteran's
disability evaluations should be increased for any separate period
based on the facts found during the appeal period. The RO reviewed
all the evidence during the period and did not limit its
consideration to only the "current" evidence of disability.
Therefore, the Board concludes that the RO adjudication meets the
substantive concerns articulated in Fenderson and that the veteran
was properly notified of the basis of the determinations by the RO.
There is no basis to return this matter to the RO to have them
reissue a SOC or SSOC that merely makes small phrasing changes to
the characterization of the issue.

ORDER

A 20 percent rating for residuals of a compression fracture of the
T-12 vertebral body is granted.

An increased (compensable) evaluation for tinea pedis is denied.

Richard B. Standefer 
Member, Board of Veterans' Appeals

- 16 -



 349760429      991022    812756

DOCKET NO. 98-16 379               DATE OCT 22, 1999

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
the veteran's claim for service connection for a head injury with
loss of memory.

2. Whether new and material evidence has been submitted to reopen
the veteran's claim for service connection for post concussion
vertigo.

3. Whether new and material evidence has been submitted to reopen
the veteran's claim for service connection for post concussion
migraine headaches.

4. Whether new and material evidence has been submitted to reopen
the veteran's claim for dysthymia.

5. Entitlement to service connection for asthma.

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel

INTRODUCTION

The veteran had active service from February 1990 to December 1992.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a June 1998 rating decision of the North Little Rock,
Arkansas Department of Veterans Affairs (VA) Regional Office (RO)
which determined that new and material evidence had not been
submitted to reopen the veteran's claims for head injury with loss
of memory, post concussion vertigo, post concussion migraine
headaches, and dysthymia and denied service connection for asthma.

The veteran requested and was schedule to appear before a Member of
the Board at a hearing at the Central Office. However, in
correspondence received in December 1998, the veteran indicated
that he would not attend the scheduled hearing. The veteran's
representative, The American Legion, submitted a written brief
presentation on his behalf.

REMAND

According to the 1993 rating decision, the RO did not have complete
service medical records. In the 1998 Statement of the Case, the RO
reported that the service records were limited to November 1991 to
November 1992 and that the service records were negative for the
claimed conditions. The veteran has argued that additional records
were submitted.

- 2 -

Our review reflects that there are two packages of service records.
The records predate November 1991. In addition, in the September
1992 report of medical history, there was a report of headaches,
dizziness and an injury to the back of the right side of the head.
In view of the conflict between the service records and the
Statement of the Case, this case is not ripe for appellate
consideration. The veteran also claimed psychiatric treatment while
at Fort Knox. The VA has a duty to review all relevant records and
attempt to obtain outstanding service records.

To ensure full compliance with due process requirements, the case
is REMANDED to the regional office (RO) for the following
development:

1. The RO should make another attempt to secure the veteran's
service medical records through official channels. In particular,
there should be an attempt to obtain any psychiatric/mental health
records from Fort Knox.

2. The RO should review the file, including the allegation that
additional service records were added to the record.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory

- 3 -

Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


H.N. SCHWARTZ 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).



